Citation Nr: 0119984	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
April 1989.  He is currently represented by The American 
Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
2001, by the Columbia, South Carolina Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased rating for PTSD.  A notice of disagreement with 
that determination was received in April 2001.  A statement 
of the case was issued in April 2001, and the veteran's 
substantive appeal was received in April 2001.  The appeal 
was received at the Board in May 2001.  

In rating decisions of April and December 1998, the RO denied 
service connection for a gastrointestinal disorder.  By 
letter dated January 7, 1999, the veteran was notified of 
that decision and of his procedural and appellate rights.  
Subsequently, a rating action of April 1999 denied service 
connection for a lung condition due to tobacco use.  By 
letter dated April 9, 1999, the veteran was notified of that 
decision and of his procedural and appellate rights.  A 
rating action in July 1999 denied service connection for 
hypertension secondary to service-connected PTSD.  By letter 
dated July 19, 1999, the veteran was notified of that 
decision and of his procedural and appellate rights.  A 
rating action in August 1999 denied service connection for 
high cholesterol.  By letter dated August 11, 1999, the 
veteran was notified of that decision and of his procedural 
and appellate rights.  Since a notice of disagreement has not 
been received as to any of the aforementioned issues, none of 
those issues is in appellate status at this time.  

The Board notes that the March 2001 rating decision also 
denied the veteran's claim for special monthly compensation 
based on aid and attendance or housebound status.  The 
veteran's Notice of Disagreement addressed this issue, and it 
was listed on the April 2001 Statement of the Case.  However, 
on Substantive Appeal (VA Form 9), received in April 2001, 
the veteran specifically stated that he was only appealing 
the denial of an increased rating for PTSD.  Consequently, 
this is the only issue over which the Board currently has 
jurisdiction.  38 C.F.R. §§ 20.200, 20.202 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) has resulted in total social and occupational 
impairment that precludes him from securing or following 
substantially gainful employment and is manifested by such 
symptoms as frequent nightmares, anxiety, depression, 
irritability, poor concentration, social isolation and anger 
management problems with occasional suicidal and homicidal 
ideations.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the criteria for 
a 100 percent evaluation for his service-connected PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified as amended at 38 U.S.C.A. § 
5107); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, in connection with the veteran's 
claim, the regional office obtained all relevant medical 
records and also furnished the veteran a VA examination in 
March 2001.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his claim has been 
fulfilled.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C.§§ 5103 and 5103A).  

I.  Factual background.

The pertinent facts in this case are not in dispute, and may 
be briefly described.  The record indicates that the veteran 
served on active duty from August 1968 to April 1989.  The 
Certificate of Discharge or Release from Active Duty (DD Form 
214) reflects that the veteran was awarded the National 
Defense Service Medal, the Vietnam Service Medal, the 
Republic of Vietnam Gallantry Cross with Device, and the 
Republic of Vietnam Campaign Medal.  

Private medical records dated from November 1994 to March 
1998 reflect ongoing clinical evaluation and treatment for 
several disabilities, including a psychiatric disorder.  
Among the records was the report of a private psychological 
evaluation conducted in June 1995; it was noted that the 
veteran was seen at the mental health center in September 
1994 with symptoms of depression.  The examiner stated that 
at the time of that initial visit, in September 1994, the 
veteran indicated that he had been crying for no reason, was 
irritable, and became easily upset.  He also noted that he 
was always tired, had decreased concentration, preoccupied, 
and had difficulty sleeping.  The diagnostic impression was 
depression.  

It was noted that the veteran had been placed on medication 
with some improvement in his symptoms.  The examiner reported 
that the veteran was seen and continued being treated for a 
major depression and responded moderately to medication.  The 
examiner also reported that the veteran had difficulty 
remembering, deficiency of concentration, easily agitated, 
and had been somewhat on edge.  He had not been evaluation 
for functional ability at work.  The impression was 
depression.  

Subsequent private treatment reports, dated from January 1998 
to March 1998, reflect continued clinical evaluation and 
treatment for a psychiatric disorder.  The veteran reported 
symptoms of recurrent nightmares, anxiety, difficulty 
sleeping, and intrusive thoughts.  The records reflect 
diagnoses of dysthymia and PTSD; he was assigned Global 
Assessment of Function (GAF) scores of 60 and 65.  

On the occasion of his initial VA examination in April 1998, 
the veteran reported a number of events which occurred while 
on active duty in Vietnam; specifically, the veteran 
indicated that he lost one of his friends who was killed by a 
rocket when he was stationed in Saigon.  The veteran also 
reported that he was in Vietnam towards the end of the war 
and was at times afraid that he would not make it back alive, 
particularly because he was stationed apparently in a barrack 
in Saigon that had been overrun and soldiers had been killed 
in 1968.  

The veteran expressed difficulty dealing with hostility 
expressed towards veterans who were never thanked for their 
service in Vietnam.  The veteran reported being very 
forgetful, and having suicidal thoughts; he also indicated 
that he had thoughts of hurting others, but nothing serious.  
The veteran stated that he felt he constantly needed to keep 
his temper under control.  It was indicated that he was very 
agitated and jumpy; he was unable to tolerate loud noises.  
He was significantly hypervigilant, and he had difficulty 
sleeping.  It was further noted that the veteran had very few 
friends, did not trust anyone and rarely went out; he was 
uncomfortable being in crowds.  

On mental status examination, the veteran was alert, 
oriented, and cooperative.  Mood was depressed with a 
congruent affect.  Speech was slow and soft.  Facial 
expression was sad with fair eye contact.  There were obvious 
scabs on both arms where he had picked at them.  Thought 
processes were somewhat slowed.  Thought content was devoid 
of any current auditory or visual hallucinations.  

There was some moderate paranoia about others, and he denied 
any current homicidal or suicidal ideations but had some in 
recent past.  Memory was fair to poor for immediate, recent 
and remote events.  He was able to concentrate well enough to 
spell table backwards and interpret a proverb.  His 
intelligence was estimated in the average range and he had 
partial insight into his current condition.  The diagnostic 
impression was PTSD, obsessive/compulsive disorder; he was 
given a GAF score of 48.  

The examiner noted that the veteran was suffering from 
moderate to serious symptoms of PTSD associated with his 
service in Vietnam, particularly when his unit came under 
attack.  The examiner observed that the veteran's social 
adaptability and interactions with others was moderately 
impaired.  His flexibility, reliability and efficiency in an 
industrial setting was more severely impaired.  The examiner 
stated that he would estimate the veteran's level of 
disability to be in the considerable range and he was with 
help currently able to handle his own funds.  

Received in April 1998 were VA treatment reports dated from 
March 1998 to April 1998, reflecting clinical evaluation and 
treatment for unrelated physical disabilities.  These records 
are negative for any clinical findings pertaining to PTSD.  
Additional VA treatment reports were received in July 1998, 
dated from April 1998 to July 1998, showing clinical 
evaluation for a psychiatric disorder.  During a clinical 
visit at the Mental Hygiene Clinic in April 1998, it was 
noted that the veteran was seen for a bipolar disorder; it 
was reported that the veteran's complaints consisted of 
decreased short term memory, depression, irritability, 
problems with concentration, anger management, avoidance of 
crowds, nightmares, and thoughts of Vietnam.  It was also 
noted that the veteran had been unemployed since 1994 due to 
medical problems.  The pertinent diagnoses included bipolar 
disorder and PTSD; it was noted that the veteran would attend 
a PTSD group.  

The veteran was afforded a VA compensation examination in 
October 1998, at which time he indicated that his biggest 
concern was that he felt as if his memory was getting worse; 
he noted that his wife and children were afraid to let him go 
anywhere because his memory was not very good.  The veteran 
continued to report problems with depression and mood swings; 
he continued to experience nightmares several times per week 
involving Vietnam.  

The veteran reported being very jumpy and agitated; he noted 
that his wife slept in a separate bed because of his constant 
tossing and turning at night.  It was again noted that he had 
been unable to work since August 1994.  It was also reported 
that he carried a diagnosis of bipolar disorder in addition 
to his PTSD.  It was further noted that he had had thoughts 
of suicide but no active plan; he admitted to thoughts of 
wanting to hurt others, particularly with his bad temper.  He 
reported being uncomfortable in crowds, but he helps his wife 
with shopping.  

The veteran indicated that he tried to avoid thinking about 
Vietnam and war movies because of the bad memories they bring 
up.  He was currently taking medications.  

On mental status examination, the veteran was alert and 
oriented; he was described as cooperative.  Mood was 60/40 to 
the good, with a mood congruent affect.  Speech was a regular 
rate and rhythm.  There was no psychomotor agitation or 
retardation.  Facial expression was pleasant with good eye 
contact.  Thought processes were logical and goal directed.  
Thought content was devoid of any current auditory or visual 
hallucinations.  There was some mild paranoia of others and 
some homicial and suicidal ideations but no active plan.  

The veteran's memory was fair to poor for immediate, recent 
and remote events.  He was able to concentrate well enough to 
spell table backwards and interpret a proverb.  His 
intelligence was estimated in the average range and he had 
partial insight into his current condition.  The pertinent 
diagnosis was PTSD and bipolar II disorder by history; GAF 
score was 50.  The examiner stated that the veteran continued 
to exhibit moderate symptoms of PTSD including sleep 
disturbance, avoidance behavior and exaggerated startle 
response that, with the addition of his bipolar disorder, 
prevented him from holding down gainful employment.  His 
social adaptability and interactions with others was reported 
to be mildly to at times moderately impaired.  His 
flexibility, reliability and efficiency in an industrial 
setting was more moderately impaired.  The examiner stated 
that he would estimate the veteran's level of disability to 
be in the considerable range and he was currently able to 
handle his own funds.  

Received in April 1999 were VA treatment records dated from 
March 1998 through April 1999, which show that the veteran 
continued to receive clinical evaluation and treatment for 
several disabilities including his PTSD.  During a clinical 
visit in February 1999, the veteran reported problems with 
mood swings, tremors and nightmares; his wife also reported 
some short-term memory problems.  During the interview, he 
was fully oriented and alert, and he was cooperative with 
appropriate affect.  No pertinent diagnosis was reported; 
however, medication was prescribed.  Additional VA outpatient 
treatment reports for the period from March 1998 to June 1999 
were received in July 1999.  During a clinical visit in April 
1999, the veteran reported crying all the time and having 
problems with irritability; the only stress identified was 
his relationship with his wife.  No pertinent diagnosis was 
noted.  

Received in July 1999 were private treatment reports dated 
from September 1994 to January 1999, which show that the 
veteran began receiving treatment for psychiatric problems 
beginning in 1994.  In September 1994, the veteran reported 
poor concentration and suicidal ideation; the pertinent 
diagnosis was major depression.  The records reflect 
complaints of poor concentration, memory loss and crying 
spells; the veteran was first diagnosed with PTSD in October 
1996.  The records indicate that the veteran attended 
individual as well as group therapy sessions.  

Received in February 2000 were VA treatment reports dated 
from June 1999 to January 2000, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including his PTSD.  When seen in 
September 1999, the veteran complained of an increase in his 
feelings of agitation and was taking it out on his family; he 
felt that he was getting more and more depressed.  The 
veteran's medication was increased in an attempt to alleviate 
his symptoms.  During a clinical visit in November 1999, the 
veteran complained of being easily distracted, being 
forgetful, and having problems with anger management.  The 
veteran indicated that he spent his time volunteering at the 
library, working in the yard and doing crafts and chores; he 
noted that he attended PTSD groups every Tuesday at the VA.  
On mental status examination, the veteran was reported to be 
cooperative.  He was mildly anxious; his affect was congruent 
with mood.  His thought content was logical.  No suicidal or 
homicidal ideations were noted.  He was alert and oriented; 
insight was fair and judgment was good.  The pertinent 
diagnoses were bipolar disorder, depressed and history of 
prolonged PTSD.  

The veteran was afforded a VA compensation examination in 
March 2001, at which time it was noted that he had been 
disabled for the past four or five years.  The veteran 
reported frequent nightmares and difficulty sleeping; he 
noted that he had no real friends.  On mental status 
examination, it was observed that the veteran was unshaven.  
He appeared anxious during the interview shaking his legs and 
hands and moderately depressed.  He was oriented to time, 
person and place.  He denied hallucinations, and there was no 
evidence of delusions.  The pertinent diagnosis was PTSD; the 
GAF score was 48.  The examiner stated that the veteran had 
serious symptoms of PTSD; he also noted that the veteran was 
unable to work and was socially isolated.  The examiner 
indicated that he considered the veteran moderately to 
severely disabled from his psychiatric disorder.  


II.  Legal analysis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  

Under Diagnostic Code 9411, PTSD is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130.  

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2000).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in assigning a rating for his PTSD.  See 
Mittleider v. West, 11 Vet. App. at 182.  

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met as his PTSD has effectively resulted 
in total occupational and social impairment.  The Board finds 
that the medical evidence shows that the veteran is 
unemployable due to the disability at issue.  See Mittleider.  
Following the most recent VA examination in March 2001, the 
examiner reported that the veteran had serious PTSD symptoms, 
was unable to work, had no friends, and was socially 
isolated.  The VA examination in October 1998, as well as VA 
progress notes, indicate that the veteran suffers from PTSD 
and a bipolar disorder; however, the most recent evidence 
reflects that the veteran is unable to maintain employment 
and is socially isolated solely due to PTSD.

Moreover, the recent  GAF scores denoting some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood, or moderate impairment of occupational and 
social functioning, and most significantly an inability to 
keep a job.  As noted above, GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness.'" Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV)).  

Further, the veteran's PTSD symptomatology includes defective 
memory and concentration, occasional suicidal and homicidal 
thoughts, irritability and nightmares, intrusive 
recollections of service-related events, depression, and 
difficulty managing anger that, for all intents and purposes, 
precluded him from gainful employment.  Although no examiner 
has specifically stated that PTSD causes total social 
impairment, the other criterion for a 100 percent evaluation, 
the medical evidence suggests that the veteran is more than 
70 percent disabled in his ability to function socially.  The 
VA examiner in March 2001 described the veteran as being 
socially isolated and he appears to seldom leave his home.  

It has clearly been established that the veteran is totally 
unemployable as a result of PTSD, and he is socially 
isolated.  Resolving the benefit of the doubt in the 
veteran's favor, the Board concludes that the criteria for a 
100 percent evaluation have been satisfied.  38 C.F.R. 
§ 1155; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 
(2000).  


ORDER

A 100 percent evaluation for PTSD is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

